Exhibit 10.18

EIGHTH AMENDMENT TO LEASE

This eighth amendment to Lease (“Amendment”), dated for reference purposes
only                     , 2012 is attached to and becomes a part of that Lease
between KWI Ashford Westchase Buildings, L.P., a Delaware limited partnership,
(hereinafter called “Landlord”) and Rignet, Inc., (hereinafter called “Tenant”).

W I T N E S S E T H

WHEREAS, under that certain lease agreement (the “Lease”) dated June 17, 2003,
Landlord leased to Tenant and Tenant leased from Landlord office space
consisting of approximately 3,638 rentable square feet in the office building
known as Ashford Crossing II located at 1880 South Dairy Ashford, Houston, Texas
(“Leased Premises”) for a term of Forty-one (41) months ending December 31, 2006
and was amended by First Amendment to Lease dated September 19, 2003 wherein
Tenant expanded by an additional 1,432 rentable square feet for a total of 5,070
rentable square feet; and, was amended by Second Amendment to Lease dated
October 3, 2005 wherein Tenant expanded by an additional 2,363 rentable square
feet known as Suite 570; and, was amended by Third Amendment to Lease dated
January 13, 2006 wherein Tenant relocated to Suite 300 and expanded by 4,339
rentable square feet; and, was amended by Fourth Amendment to Lease dated
March 7, 2006 wherein Tenant expanded by an additional 928 rentable square feet
known as Suite 140 and 355 rentable square feet for a total of 13,055 rentable
square feet, and, was amended by Fifth Amendment to Lease dated June 19, 2006
wherein Tenant amortized additional improvements into the Base Rent and, was
amended by Sixth Amendment to Lease dated November 5, 2009 wherein Tenant
expanded by an additional 2,151 rentable square feet for a total of 15,206
rentable square feet; and, was amended by Seventh Amendment to Lease dated
December 10, 2010 wherein Tenant expanded by an additional 4,299 rentable square
feet for a total of 19,505 rentable square feet.

WHEREAS, Landlord and Tenant desire to amend said Lease as set forth herein;
and,

NOW, THEREFORE, IT IS MUTUALLY COVENANTED AND AGREED AS FOLLOWS:

 

  (1) LEASED PREMISES. Effective February 1, 2013, or upon substantial
completion of the Premises, whichever is later, the Premises specified in
Section 1.02 of the Lease and Paragraph 1 of the Seventh Amendment to Lease,
consisting of approximately 19,505 rentable square feet known as Suite 300,
(“Existing Office Space”) shall be expanded by approximately 9,669 rentable
square feet, (“Eighth Amendment Expansion Area”) for a total of approximately
29,174 rentable square feet (“Combined Lease Premises”), as shown on Exhibit A
attached hereto.

 

  (2) BASE RENTAL. Effective February 1, 2013, the Base Rental for the Combined
Lease Premises shall be as follows:

 

02/01/13 through 11/30/13

   $ 44,976.58 per month         29,174 RSF   

12/01/13 through 01/31/14

   $ 23,096.08 per month         29,174 RSF   

02/01/14 through 08/31/15

   $ 46,192.17 per month         29,174 RSF   

09/01/15 through 09/12/15

   $ 18,223.76 per month         29,174 RSF   



--------------------------------------------------------------------------------

  (3) OPERATING EXPENSE BASE. The Expense Stop specified in Section 1.12 of the
Lease for the Eighth Amendment Expansion Area shall be the actual operating
expenses for Calendar year 2013 (“Base Year 2013”) grossed up to reflect 95%
occupancy. The treatment of operating expenses for the Existing Office Space
consisting of 19,505 rentable square feet will remain as described in the
existing Lease Agreement.

 

  (4) LEASEHOLD IMPROVEMENTS. The Eighth Amendment Expansion Area consisting of
approximately 9,669 rentable square feet shall be tendered in an “as-is”
condition. Landlord does not warrant or represent the condition of existing
leasehold improvements.

Notwithstanding the foregoing, Landlord, at Landlord’s sole cost, will provide
and install Tenant with new building standard carpet and paint throughout the
Eighth Amendment Expansion Area.

 

  (5) PARKING. Tenant shall be entitled to seventeen (17) additional
unreserved/uncovered parking spaces for a total of fifty-five (55) and thirteen
(13) additional reserved/covered parking spaces, consisting of five (5) garage
spaces and eight (8) carports for a total of thirty-one (31) reserved/covered
spaces at no charge for the term of the Lease.

 

  (6) TERMINATION OPTION. Tenant shall no longer have a Termination Option.

 

  (7) RENEWAL. Tenant shall have an option to renew this lease for one
(1) additional term not to exceed sixty (60) months with written notification to
Landlord no earlier than twelve (12) nor later than six (6) months prior to
lease expiration. Should Tenant desire to renew the lease such renewal rate
shall be based upon the then prevailing rates, terms, conditions and concessions
offered by other similar office buildings in the Westchase West submarket of
Houston, Harris County, Texas. Both parties agree to use best faith efforts to
reach an agreement in a timely fashion.

 

  (8) CONFIDENTIALITY. Tenant shall not, at any time either during or subsequent
to the negotiations of a Lease and/or Lease Amendment between Landlord and
Tenant, disclose to any person or entity any of the contents of the negotiations
between Landlord and Tenant, if a Lease and/or Lease Amendment is entered into
between Landlord and Tenant, any terms of the Lease.

 

  (9) NO BROKERS. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Amendment
except MRIO, Inc. (on behalf of the Landlord) and Avison Young—Texas, LLC (on
behalf of the Tenant), and that it knows of no other real estate brokers or
agents who are or might be entitled to a commission in connection with this
Amendment. Tenant agrees to indemnify and hold harmless Landlord from and
against any liability or claim arising in respect to any other brokers or agents
claiming a commission in connection with this Amendment through Tenant. Landlord
agrees to pay Tenant’s broker a commission based on a separate agreement.

 

  (10) AUTHORITY. Tenant and each person signing this Amendment on behalf of
Tenant represents to Landlord as follows: (i) Tenant is a duly formed and
validly existing corporation under the laws of the State of Delaware,
(ii) Tenant has and is qualified to do business in Texas, (iii) Tenant has the
full right and authority to enter into this Amendment, and (iv) each person
signing on behalf of Tenant was and continues to be authorized to do so.

 

Page 2



--------------------------------------------------------------------------------

  (11) DEFINED TERMS. All terms not otherwise defined herein shall have the same
meaning assigned to them in the Lease.

 

  (12) RATIFICATION OF LEASE. Except as amended hereby, the Lease shall remain
in full force and effect in accordance with the terms and is hereby ratified. In
the Event of a conflict between the Lease and this Amendment, this Amendment
shall control.

 

  (13) NO REPRESENTATIONS. Landlord and Landlord’s agents have made no
representations or promises, express or implied, in connection with this
Amendment except as expressly set forth herein.

 

  (14) ENTIRE AGREEMENT. This Amendment together with the Lease contains all of
the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written. Except as specifically herein amended, all other terms and
conditions of the Lease shall remain in full force and effect.

 

  LANDLORD:      TENANT:  

KWI Ashford Westchase Buildings, L.P., a

Delaware limited partnership

     Rignet, Inc.

KWI ASHFORD WESTCHASE BUILDINGS

LP, a Delaware limited partnership

     By:   KWI Ashford Westchase General Partner, L.L.C.,      By:   /s/ Martin
Jimmerson  

a Delaware limited liability company,

its General Partner

       CFO By:   Kennedy Wilson Austin Inc., Its Agent        LOGO
[g444244g52z60.jpg]   By: /s/ Jeff Bomer                                        
             

Jeff Bomer, Vice President

              Date:   9/25/12

 

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

Combined Lease Premises—29,174 NRA

 

LOGO [g444244g24t60.jpg]



--------------------------------------------------------------------------------

 

LOGO [g444244g70r54.jpg]

September 11, 2012

RigNet, Inc.

1880 S. Dairy Ashford, Suite 300

Houston, Texas 77077

 

  RE: Lease Agreement dated June 17, 2003, and as amended, By and

between KWI Ashford Westchase Buildings, L.P., as Landlord, and

RigNet, Inc., as Tenant (“Lease”), located at 1880 S. Dairy Ashford,

Houston, Harris County, Texas 77077 (“ Leased Premises”)

Your company has requested to temporarily use space #530 and #540 for temporary
general office space. The Landlord has agreed to allow your company to do this
per the terms this letter. This letter will serve as the agreement between the
parties as to the responsibilities regarding the temporary use of this space.

Whereas, the Lease is hereby amended to the extent necessary to allow Tenant the
temporary right to use space #530 and #540, as shown on Exhibit “A”, commencing
September                 , 2012 through January 31, 2013 or upon substantial
completion of improvements in Suite 301. It is agreed and understood that the
right to use space #530 and #540 is temporary will be terminated upon
commencement of Tenant’s expansion into Suite 301. Landlord agrees to reimburse
Tenant for any reasonable costs involved with the installation and or removal of
any temporary cabling/wiring for Tenant’s use while using #530 and #540. Upon
termination of use of the temporary space, Tenant agrees to remove all contents
of space #530 and #540 and/or restore this area to original condition.

Tenant shall pay Landlord a fee in advance of the first day of the period of the
term of this Agreement at the rate of $0.00. Tenant shall pay the required fee
to Landlord without the need for any billing or other notices from Landlord.
Checks shall be made payable to Landlord and shall be delivered to Landlord at
the following address:

KWI Ashford Westchase Buildings, L.P.

1880 South Dairy Ashford, Suite 570

Houston, TX 77077

Tenant agrees to carry any and all necessary insurance for the use of the
additional space to protect Tenant and Landlord from any injury and/or damage in
sufficient amounts as it currently carries for its operations as required by the
terms of the Lease. It is understood and agreed that Landlord should be named as
additional insured for any additional insurance.

1880 South Dairy Ashford Suite 570 Houston Texas 77077 tel: 713-334-1144 fax:
713-334-1177 www.kennedywilson.com



--------------------------------------------------------------------------------

 

LOGO [g444244g70r54.jpg]

It is further agreed and understood that Landlord shall have no liability for
any damage, defect, or disrepair space #530 and #540. Additionally, Landlord
shall have no liability for any damage or injury to any person and /or property
of Tenant using this area in and around space #530 and #540. Tenant is reminded
to adequately insure all cost, expense, loss, damage and liability, which might
result from any damage or injury to any person and/or property using space #530
and #540.

Tenant hereby agrees to indemnify Landlord for and hold Landlord harmless from
and against, any and all fines, suites, claims, demands, liabilities and actions
(including reasonable costs and expenses of defending ay suites or claims)
resulting or alleged to result from any breach, violation, or non-performance of
any covenant or condition of the Lease, this agreement, and/or from the use of
occupancy of space #530 and #540 and the surrounding areas of space #530 and
#540 by Tenant or Tenant’s agents, representatives, customers, employees,
licensees, sub-lessees, or invitees for any damage to person or property
resulting from any act or omission of any person or entity, including Landlord’s
own negligence.

It is agreed and understood that Landlord is not making and specifically
disclaims any warranties or representations of any kind or character, express or
implied, with respect to the Leased Premises and space #530 and #540, including
but not limited to, warranties and representations as to the matters of
suitability or fitness for a particular purpose. Tenant has not relied upon and
will not rely upon, either directly or indirectly, any representation or
warranty of Landlord or any agent of Landlord and understand that Landlord is
not responsible for any repairs to space #530 and #540

If this letter agreement constitutes the agreement between Landlord and Tenant,
as to the matters discussed above, please show your acceptance by executing your
signature in the space provided below and in the counterpart original of this
letter.

Respectfully,

Sheri W. Brown, Property Manager

Kennedy Wilson

As agent for

KWI Ashford Westchase Buildings, L.P.

APPROVED AS TO FORM AND SUBSTANCE:

TENANT

RigNet, Inc.

 

By:   /s/ Martin Jimmerson   LOGO [g444244g02i02.jpg]

Its:

 

CFO

 

Date:

 

9/25/12

 

1880 South Dairy Ashford Suite 570 Houston Texas 77077 tel: 713-334-1144 fax:
713-334-1177 www.kennedywilson.com



--------------------------------------------------------------------------------

 

LOGO [g444244g70r54.jpg]

EXHIBIT “A”

 

LOGO [g444244g46s91.jpg]

1880 South Dairy Ashford Suite 570 Houston Texas 77077 tel: 713-334-1144 fax:
713-334-1177 www.kennedywilson.com